Title: Craven Peyton to Thomas Jefferson, 7 February 1817
From: Peyton, Craven
To: Jefferson, Thomas


          
            D. Sir
            Monteagle Feby 7–1817.
          
          Agreeable to my promise, I send my Son, with this lettar to inform You, I have Fifteen hundred Dollars Now in Richmd I wish to be informed if You wish it braught up or a Draft at Sight. You can be Accomodated in eathar way, this with Othar Money I shall soon have will enable You I hope to keep back Your produce untill the hight of the Markett. it depends entirely On Circumstances at what time I may wish the Money refunded it shall lay in Your hands As long as I possibly can do without it. if a draft is wished I will come up at Any hour You may wish & give it. Very Sincerely Yr. Frd & Servt
          C. Peyton
        